Citation Nr: 0206685	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  93-11 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for benefits administered by 
the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

As will be discussed in much greater detail below, this case 
revolves around the identity of a deceased veteran.  Evidence 
of record indicates that a veteran named R.K. died in 1951.  
Evidence further indicates that another person, known as J.H. 
but also using the name "R.K." on occasion, died in 1991.  
The appellant seeks VA death benefits based on her purported 
status as a widow of a veteran.

The appellant filed a claim of entitlement to VA death 
benefits, which was denied by the Department of Veterans 
Affairs (VA) Regional Office in Manila in January 1993.  In 
March 1996, the Board denied the appellant's claim, finding 
that the death of the appellant's spouse, "R.K.", was not 
related to military service.  Although the Board acknowledged 
that there was confusion over the identity of "R.K.", based 
on deaths of persons named "R.K." in March 1951 and in May 
1991 [see page 3 of the Board's March 13, 1996 decision], the 
Board proceeded under the assumption that the person named 
"R.K." who died in May 1991 was a veteran. 

The appellant appealed the Board's March 1996 decision to the 
United sates Court of Appeals for Veterans Claims (the 
Court).  In March 1997, counsel for appellee Secretary of 
Veterans Affairs filed an unopposed motion to remand the case 
for further development. In March 1998, the Board remanded 
the case to the RO in compliance with the Court's remand.  In 
addition, the Board requested that the RO determine the 
matter of the identity of the appellant's spouse, "R.K.".   
In April 2000, the RO determined that the appellant's 
deceased spouse was J.H., who was not a veteran, and that she 
was therefore not eligible for VA benefits.  The case was 
thereupon returned to the Board.  

The issue of entitlement to basic eligibility for Department 
of Veterans Affairs (VA) benefits was denied by the Board in 
September 2000.  A December 2000 Motion For Reconsideration 
was denied by the Vice Chairman of the Board in March 2001.  
The appellant subsequently filed a timely appeal of the 
Board's September 2000 decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In July 2001, an 
Appellee's Motion for Remand and to Stay Proceedings was 
filed, in light of the recently-decided case of Holliday v. 
Principi, 14 Vet. App. 280 (2001), in order for the Board to 
determine the applicability of the newly-enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)].  A copy of the Motion was 
mailed to the Appellant, and correspondence was received from 
the appellant in November 2001 indicating that she did not 
object.  The Court granted the Motion in December 2001, 
vacated the Board's decision and remanded the matter to the 
Board.  

The appellant was sent a letter by the Board in March 2002 in 
which she was advised that she could submit additional 
argument and evidence in support of her appeal within 90 days 
of the date of the letter.  In May 2002, the appellant 
indicated in a 90-Day Letter Response Form that she did not 
have anything else to submit and that the Board should 
immediately proceed with readjudication of her appeal. 



FINDINGS OF FACT

1.  The Department of the Army has certified that there is 
only one person listed as having served under the name R.K. 
as a member of the Philippine forces in the service of the 
United States Armed Forces during World War II. R.K. died in 
March 1951.

2.  J.H., who had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces, died in May 1991.

3.  The evidence shows that the R.K. and J.H. are not one and 
the same person.

4.  The appellant was married to J.H., who was using the name 
"R.K."

5.  The appellant is not the spouse of a veteran.


CONCLUSION OF LAW

The appellant does not meet the legal requirements for 
eligibility for entitlement to VA death benefits.  38 
U.S.C.A. §§ 103, 105(a) (West 1991); 38 C.F.R. §§ 3.1(j), 
3.205 (1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is ultimately seeking entitlement to VA death 
benefits.  The issue to be decided by the Board is the 
appellant's eligibility to receive VA benefits as the spouse 
of a deceased veteran.  See Sandoval v. Brown, 7 Vet. App. 7, 
9 (1994).

As has been described in the Introduction above, this case is 
currently at the Board pursuant to the Court's December 2001 
Order, based on an Appellee's Motion for Remand filed on 
behalf of the Secretary of Veterans Affairs.  The Court's 
Order vacated the Board's September 2000 decision and 
remanded the case so that the Board could review the claim in 
light of the VCAA, which had been enacted in November 2000.  
In March 2002, the appellant was given the opportunity to 
submit additional evidence and argument in support of her 
claim; she responded by stating that she had nothing further 
to add to the record. 

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  However, the Board further observes 
that neither the Appellee's Motion for Remand dated July 27, 
2001 or the Court's Order dated December 6, 2001 identified 
any specific defects in the Board's September 22, 2000 
decision.  The only basis for remand stated was the enactment 
of the VCAA in November 2000. 

In a now-vacated March 1996 decision, the Board adjudicated 
the issue of entitlement to service connection for the cause 
of the death of the appellant's husband based on the medical 
evidence of record.  Although indicating that there was some 
question concerning the identity of the deceased, see page 3 
of the Board's decision, the predicate issue of the 
appellant's eligibility to receive such benefits was not 
adjudicated.  For reasons that will be discussed in detail 
below, the Board is of the opinion that the threshold issue 
of the appellant's eligibility to receive VA benefits as the 
spouse of a veteran must be adjudicated before any 
determination can be made as to whether she is entitled to 
service connection for the cause death.  In other words, 
inquiry into the relationship between the appellant's 
husband's death in 1991 and his putative military service in 
the Armed Forces of the United States, which was the focus of 
the March 1996 Board decision and of the March 1997 
Appellee's Motion for Remand, is useless if there never was 
any such military service.

In the interest of clarity, the Board will initially 
recapitulate the pertinent law and regulations and the 
relevant factual and procedural background.  The Board will 
also discuss the applicability of the VCAA, as required by 
the Court's December 2001 Order and Holliday.  Finally, the 
Board will analyze the issue of the appellant's eligibility 
to receive VA benefits.

Relevant Law and Regulations

Definition of a veteran

A "veteran" is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1999).  
See Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9 (1999).  
However, such service must be certified as qualifying by 
appropriate military authority. 38 C.F.R. § 3.203 (1999).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA. VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed.Cir. 1997).

Eligibility of the spouse of a veteran as a claimant

A "spouse" of a veteran seeking VA benefits must submit 
appropriate evidence of marital status to a veteran before 
applying for such benefits.  38 C.F.R. § 3.205.  A spouse who 
fails to submit such evidence never attains the status of a 
claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994), 
(citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991)).  The 
term "spouse" means a person of the opposite sex who is a 
wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§§ 3.1(j), 3.50(a)(c) (1999).

A "surviving spouse" is a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of the marriage to the date of the veteran's death, 
except where due to the misconduct of, or procured by, the 
veteran without fault of the spouse, and except as provided 
in section 3.55, has not remarried or has not since the death 
of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held him or herself 
out openly to the public as the spouse of such other person.  
38 C.F.R. § 3.50(b).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  See also Badua v. 
Brown, 5 Vet. App. 472, 474 (1993).  Under 38 C.F.R. § 
3.205(a), the existence of a marriage may be established by a 
copy of the public record of marriage, certified or attested, 
or by an abstract of the public record, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages by either party if shown on 
the official record, issued by the officer having custody of 
the record or one authorized to act for such officer bearing 
the seal of such officer, or otherwise properly identified, 
or a certified copy of the church record of marriage.

Standard of review

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

Factual Background

Certification from the appropriate United States service 
department with respect to R.K. is of record.  The 
certification indicates that R.K. was beleaguered from 
December 8, 1941 to April 8, 1942, was missing on April 9, 
1942, and was a prisoner of war (POW) from April 10, 1942 to 
August 6, 1942.  Between August 7, 1942 and August 13, 1945, 
R.K. was not engaged in military activities.  He had regular 
Philippine Army status from August 14, 1945 to August 21, 
1945.
In January 1953, a woman named J.C. filed a claim of 
entitlement to VA burial benefits.  In support of her claim, 
she submitted a January 1953 certification from the Local 
Civil Registrar showing that R.K. died in March 1951 at the 
age of 32 due to a fractured skull and that she was his 
surviving spouse.  In March 1954, the VA Regional Office (RO) 
granted J.C. an award for the cost of burial, funeral, and 
transportation of the body of R.K.

In January 1989, the RO associated a memorandum with R.K.'s 
VA claims folder.  The memorandum indicated that in 1986, a 
man named J.H. applied for VA disability benefits.  In 
support of his claim, J.H. alleged that he was known by the 
name R.K. during service.  J.H. submitted proof of R.K.'s 
service.  J.H. listed his parents as B.H. and F.D., and his 
wife as Y.R.  The Department of the Army subsequently 
certified that J.H. had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  Based 
upon this finding, J.H.'s claim was denied by the RO in 
February 1987.  The memorandum further indicates that J.H. 
later attempted to reopen his claim in 1987.  J.H.'s claim 
was again denied.

Based upon the foregoing, the RO concluded in the January 
1989 memorandum that J.H. and the veteran, R.K., were not one 
and the same person.  The RO found that there was adequate 
proof of R.K.'s death in 1951 of record, and thus J.H. could 
not be the same person as the veteran R.K.  The RO further 
concluded that J.H. had no valid military service and that he 
should not be associated with the deceased veteran.  Attached 
to this memorandum was a March 1957 certification from the 
Assistant Adjutant General showing that the R.K.'s wife had 
been J.C., his father was N.K., and his two sons were B.K. 
and T.K.  R.K.'s date of birth was listed as 1918 and his 
place of birth was noted to be Tanawan, Batangas.

In July 1992, the appellant filed a claim of entitlement to 
VA benefits.  She claimed that she had been married to a 
veteran named R.K., and that he had died in May, 1991.  In 
support of her claim, the appellant submitted a "Marriage 
Contract" showing that she had married a man named R.K. in 
March 1990.  The appellant was listed as being 50 years old 
at the time of her marriage and her husband was noted to be 
73.  R.K.'s parents were listed as N.K. (father) and M.P. 
(mother).  The appellant also submitted copies of some of 
R.K.'s service records, as well as records of medical 
treatment received in 1991 under the name R.K.

In a September 1992 letter, the RO advised the appellant that 
although she was claiming that she had married the veteran in 
March 1990 and that he had died in May 1991, their records 
showed that the veteran had died in March 1951.  The 
appellant was asked to please explain this discrepancy on an 
enclosed affidavit form.  The RO also requested that the 
appellant provide the names of her husband's next of kin, 
whether living or deceased.

In a statement submitted in October 1992, the appellant 
indicated that her husband's father was named N.K., his 
mother was M.P., and his sister was F.K.  She reported that 
she and R.K. had one son together but that this son had died 
in December 1990.  She also reported that she had no 
knowledge of her husband having been married before.  In 
support of her claim, she submitted an affidavit from two 
neighbors, who indicated that they had known the appellant 
and R.K. when they were living together.  The neighbors also 
indicated that knew that the "true" date of R.K.'s death was 
May 1991 and not March 1951, which they reported that they 
knew because they were intimate acquaintances with him and 
because they were present when he died.

The record reflects that the RO subsequently proceeded to 
develop the appellant's claim without regard to the predicate 
issue of the appellant's eligibility for VA benefits based on 
her deceased husband's [lack of] status as a veteran.  In 
December 1992, the RO obtained VA hospital records dated 
between March 1991 and May 1991, which were listed under 
R.K.'s name.  These records show that "R.K." died of 
cardiorespiratory arrest due to sepsis and undifferentiated 
large cell carcinoma of the lungs.  In the January 1993 
rating decision, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death on the basis that her husband's death in May 
1991 was not found to be due to a service-connected 
disability.  The appellant subsequently filed a timely 
substantive appeal with respect to that decision.

In March 1995, the Board remanded the appellant's case for 
additional evidentiary development.  The Board noted that the 
appellant had reported that "R.K." had experienced mental 
disorders as a result of his being a POW during service.  The 
RO was instructed to conducted further evidentiary 
development in regard to this contention, to include 
forwarding the claims folder to a VA psychologist and 
oncologist to obtain a medical opinion regarding the cause of 
the veteran's death.  In its remand, the Board also noted 
that no explanation had been offered by the appellant 
regarding the discrepancy of the conflicting dates that had 
been noted for R.K.'s death.  The RO was instructed to 
address the matter of R.K.'s reported death in 1951.

In accordance with the Board's remand instructions, the RO 
obtained the name and address for Dr. R.B., who had 
reportedly treated "R.K." for mental anxiety.  In June 1995, 
the RO issued a letter to Dr. R.B. requesting that the 
physician submit all records of treatment pertaining to 
"R.K."  In August 1995, R.B. submitted a signed letter 
indicating that he had treated "R.K." for a variety of 
disabilities from 1980 to 1989 but had lost all records 
pertaining to that treatment.  R.B. also indicated that 
"R.K." had been admitted to a hospital in December 1990 for 
treatment of hypertension, pneumonia, and left sided 
hemiparesis, residual to a cerebral vascular accident.

In a September 1995 Supplemental Statement of the Case, the 
RO continued to deny the appellant's claim of entitlement on 
the basis that her husband's death had not been found to be 
due to a service-connected disease or injury.  The matter of 
her husband's actual identity was not resolved.  The claims 
folder was subsequently returned to the Board.

In its March 1996 decision, the Board denied the appellant's 
claim.  As noted above, the Board made reference on page 3 of 
its decision to the question of the identity of the 
appellant's deceased husband.  The Board assumed, due to lack 
of resolution of the issue by the RO, that the "R.K." who 
died in 1991 was a veteran.  The Board denied the claim on 
the basis that there was no medical relationship between 
"R.K.'s" death in 1991 and his (assumed) military service.

The appellant then filed a timely appeal to the Court.  While 
the case was pending at the Court, the VA Office of General 
Counsel filed an unopposed motion for remand, requesting that 
the Court vacate the Board's March 1996 decision and remand 
the case for further development and readjudication.  The 
General Counsel concluded that the Board had not addressed 
the RO's failure to comply with its March 1995 remand 
instructions by not submitting the claims folder to a VA 
psychologist or oncologist for review.  The General Counsel 
instructed that, at a minimum, the Board should instruct the 
RO to contact Dr. R.B. to attempt to ascertain the existence 
of any additional information that would facilitate the 
adjudication of the issue of entitlement to service 
connection for the cause of the veteran's death.  In June 
1997, the Court granted the motion, vacated the Board's March 
1996 decision and remanded the case to the Board for 
compliance with directives that were specified by the motion.

In March 1998, the Board remanded the appellant's claim to 
the RO for further evidentiary development.  The Board 
instructed the RO to conduct additional development in 
accordance with the General Counsel's motion, to include 
submitting the claims folder to a VA psychiatrist and 
oncologist for review.             
In its March 1998 remand, the Board also noted that there 
were two death certificates of record for R.K., one showing 
that he was married to J.C. and that he died of a fractured 
skull on March 14, 1951 at age 32, and the other showing that 
he was married to the appellant and that he died on May [redacted], 
1991 of lung cancer at age 73.  The Board noted the January 
1989 memorandum in which the RO had concluded that J.H. and 
the veteran were not the same person.  The Board further 
noted that this matter had been raised in the March 1995 
remand, but had not been addressed by the RO.  The Board 
concluded that this matter must be resolved once and for all.  
For this reason, the Board instructed the RO to take action 
to ensure that this matter was clarified and brought up to 
date.  The Board noted that the General Counsel's motion had 
not specifically raised this matter, but that it did call for 
the Board to seek any additional information it deemed 
necessary to a timely resolution to the claim.

In April 1998, the RO contacted to the U.S. Army Personnel 
Records Center (ARPERCEN), requesting that a search be made 
to determine whether there was any individual named R.K. who 
had served during World War II other than the one who had 
been born in March 1918 in Tanawan, Batangas.  In March 1999, 
ARPERCEN notified that RO that there was only one person 
listed under the name R.K. who had served with the Philippine 
forces in the service of the U.S. Armed Forces during World 
War II.

In July 1998, the appellant submitted an affidavit from two 
individuals who claimed that they had known R.K. during 
service and that he was the same individual that was later 
married to the appellant.  She also submitted an affidavit 
from Dr. R.B. in which R.B. again stated that he had treated 
R.K. (after 1951) for a variety of disabilities.

In May 1999, the appellant was interviewed by a field 
investigator at her home in Sta. Ana, Manila.  She was 
reportedly hesitant to provide information at first but 
repeated her claim that she was a veteran's widow.  She 
refused to execute a written disposition but consented to an 
interview.  The appellant claimed that J.C. had not been the 
veteran's wife, but was only a live-in partner.  She 
indicated that she had married the veteran sometime around 
1988.  When confronted with the names of the veteran's 
parents, she reportedly failed to identify them.  After about 
five minutes of silence, however, the appellant did give the 
identity of a man named J.H., who she indicated had hailed 
from Balayan, Batangas.  The investigator noted that the 
appellant had then informed him in a nervous manner that J.H. 
had assumed the name R.K.  She further told the investigator 
that she was told by J.H. to keep aside all papers pertaining 
to J.H. and to introduce him only under the name R.K.  She 
was reportedly unable to provide any contract showing that 
she was indeed married to either J.H. or R.K. or any 
documentation showing that her own name was P.K. as she had 
stated.  She was also reportedly unable to give the names of 
her children with R.K. and then claimed to have had no 
children with him.  When confronted with the names B.K. and 
T.K., the appellant was unable to identify them.  The 
investigator noted that the appellant admitted that before 
she met R.K., he had lived in a marital relationship with 
L.R. and had a child named D.  In an attempt to gather more 
information, she presented the investigator with a voluminous 
file involving her VA death benefits claim, which she said 
was being worked on by T.U., a former VA employee.  She also 
presented two identification cards, one bearing the name J.H. 
and the other bearing the name R.K.  The card bearing the 
name J.H. was dated 1977-1978 and had on it a picture of a 
male individual.  The card bearing the name R.K. appeared to 
have a picture of the same individual at a much older age.  
When confronted with the possibility that she was an 
imposter, the appellant immediately stopped talking and 
refused to cooperate.  She then promised the investigator 
that she would not pursue her claim anymore.

While at the appellant's house, the investigator also spoke 
to F.G., who was the owner of the residence.  F.G. reported 
that he was the nephew of the appellant and that he knew 
nothing about her claim.  The investigator also noted that he 
had spoke to several other people nearby who refused to give 
their names.  The investigator indicated that the appellant 
was not known by the name P.K. in the area, although it was 
not noted what name she was known by.  Based upon information 
obtained during his field investigation, the investigator 
concluded that appellant was "a member of a syndicate 
attempting to defraud veterans in cohorts with claims 
fixers".  The investigator noted that he was told by the 
appellant that she would no longer be pursuing her claim.

In a statement submitted in July 1999, the appellant claimed 
that her husband had told her that he had used the alias of 
J.H. during his life because he was being hunted by the 
Japanese, from whom he had escaped during World War II.  She 
asserted that since she had met her husband in 1981, he 
always used the name "R.K." and that this was the name that 
appeared on all official records.  She indicated that it was 
not her fault that her husband had used an alias in order to 
save himself from the Japanese.  

The Board observes in passing that the appellant also claimed 
that the VA field investigator had confiscated the two 
original identification (ID) cards of R.K. and the Xerox ID 
of his alias, J.H. and had not returned them.  According to a 
letter sent to the appellant in March 2000, VA was returning 
her spouse's ID cards.

In April 2000, the RO issued a Supplemental Statement of the 
Case in which it determined that J.H. and R.K. were not the 
same person.  The RO noted that the field investigation 
conducted in August 1999 had disclosed that J.H. had assumed 
the identity and military service of R.K. and that the claim 
filed by the appellant was fictitious.  In an attached 
letter, the RO advised the appellant that she had 60 days in 
which to submit additional evidence and argument before her 
case would be returned to the Board on appeal.  To the 
Board's knowledge, the appellant did not respond to the 
R.O.'s letter.

As noted in the Introduction, the Board denied the 
appellant's claim in a September 2000 decision.  In essence, 
the Board determined that J.H., alias "R.K.", was an imposter 
who had assumed the identity of the deceased veteran, R.K., 
in a fraudulent attempt to secure benefits from the United 
States government.  Since the appellant had not been married 
to a veteran, he claim for VA benefits accordingly was denied 
based on a lack of basic eligibility.   

The appellant submitted a statement in December 2000 
requesting reconsideration of the Board's September 2000 
denial.  She contended that she married the veteran R.K. on 
March 8, 1990; that her husband, the veteran, died in May 
1991; that R.K. used the name J.H. as an alias because he was 
being hunted by the Japanese Army because he had escaped from 
a concentration camp; and that her submission of a copy of a 
March 1990 Marriage Contract between her and a man identified 
as R.K. and a death certificate for R.K. showing that he died 
in May 1991 was the best evidence under the existing 
circumstances that she is the widow of the veteran R.K.  She 
also noted where she married R.K., the names of R.K.'s 
parents, where she and R.K. lived, and where she lived after 
his death.  

The appellant also contended in December 2000 that a person 
who visited her home in May 1999, who said that he was from 
VA, threatened the appellant by saying that she would go to 
jail if she lied, and that he told her that her husband's 
name was J.H. not R.K.  She also contended that she never 
told the alleged field investigator that she would no longer 
pursue her claim.  

The appellant further noted that she has been receiving a 
pension check as the surviving spouse of the veteran R.K. 
from the Philippine Veterans Affairs Office (PVAO) and that 
she would not be receiving the check if she were not the 
surviving spouse of R.K.  Received by VA in April 2001 was a 
copy of a check from the Philippine Department of National 
Defense in the amount of $1,125.00 made out to the appellant 
as payment for the period ending April 30, 1995.

The subsequent procedural history of this case has been set 
forth in the Introduction.  As noted above, the appellant was 
given the opportunity to submit additional evidence and 
argument; in May 2002, she indicated that she had noting 
further to add.

Analysis

The VCAA 

As noted above, this case was remanded by the Court so that 
the Board could consider the potential applicability of the 
VCAA under Holliday v. Principi, 14 Vet. App. 280 (2001) [the 
Court may not determine in the first instance the specific 
applicability of the VCAA].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Except 
for provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(i.)  Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  In its March 1996 decision, the Board found that the 
appellant's claim of entitlement to VA death benefits was not 
well grounded.  As discussed above, at that time the Board 
assumed that he appellant had been married to a veteran and 
decided the claim based on a lack of evidence linking the 
appellant's husband' death and his purported military 
service.  In its September 2000 decision, the Board did not 
apply the well groundedness standard then in effect but 
instead denied the appellant's claim based on lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994). 

In its current decision, the Board will not apply the now 
obsolete well groundedness standard.

(ii.)  Notice

VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001)].  

As noted above, the appellant's claim of entitlement to 
service connection for the cause of death was originally 
denied by the RO and the Board without regard to the issue of 
the appellant's eligibility to receive such benefits, 
although the matter of the identity of the person claiming to 
be the veteran R.K. has been in question since 1989.  In its 
March 1998 remand, the Board specifically instructed the RO 
to address the matter of the appellant's eligibility as the 
spouse of the veteran.  Thereafter, in April 2000, the RO 
issued a Supplemental Statement of the Case in which it 
determined that the veteran, R.K., and the man whom the 
appellant was claiming to be her deceased husband were not 
one and the same person.  In an attached letter, the RO 
advised the appellant that she had 60 days in which to submit 
additional evidence and argument before her case would be 
returned to the Board on appeal.  In light of the above, the 
Board believes that the appellant has been adequately 
notified of this issue.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the appellant was informed in the April 
2000 Supplemental Statement of the Case and the September 
2000 Board decision of the relevant law and regulations and 
the types of evidence that could be submitted by her in 
support of her claim.  Although the September 2000 Board 
decision was vacated because of the VCAA, it was sent to the 
appellant and there is no notation in the July 2001 
Appellee's Motion or December 2001 Court Order that the law 
and regulations and findings in the decision are inaccurate.  
She was given the opportunity in March 2002 to submit any 
additional evidence or argument but declined.  The appellant 
has not pointed to any pertinent evidence which exists and 
which has not been associated with the VA claims folder.

(iii.)  Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2001)].  

The Board believes that the record contains sufficient 
evidence with which it may render an informed decision on the 
issue currently being considered.  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of her claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue addressed in this decision has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits of the issue on appeal.  

Discussion

The appellant essentially contends that she is the surviving 
spouse of a veteran, R.K., and that he died in May 1991 as a 
result of disabilities incurred during service.  She seeks VA 
death benefits on that basis.  The appellant has submitted a 
copy of a certified "Marriage Contract", which shows that she 
married a man named "R.K." in March 1990.  She also submitted 
copies of medical records showing that "R.K." died in May 
1991, and several lay affidavits from individuals testifying 
to the fact that they knew the appellant and "R.K." during 
their marriage, and that they were present when "R.K." died 
in May 1991.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) and cases cited therein.  For reasons 
which will be explained below, the Board believes that the 
credible and probative evidence of record establishes that 
the man identified as "R.K." in documents submitted by the 
appellant in support of her claim, such as the March 1990 
Marriage Contract and the May 1991 death certificate, is not 
in fact the veteran, R.K., who died in 1951 at the age of 32.  
Rather, the man upon whom the appellant's claim is based is a 
man named J.H., who evidently did not have any recognized 
military service during World War II and who assumed the 
identity of R.K. in the 1980's in an attempt to obtain VA 
disability benefits.

In reviewing the record, the Board finds the most probative 
and credible evidence in this regard to be the January 1953 
certification from the Local Civil Registrar, which shows 
that the veteran, R.K., actually died in March 1951 at the 
age of 32 and that he was married to J.C. at that time.  The 
information contained in this document is consistent with the 
information contained in the veteran's service records, which 
reveal that during service, the veteran reported having 
married J.C. in September 1941.  This information is also 
consistent with the March 1957 certification from the 
Assistant Adjutant General, which also lists the veteran's 
wife as J.C. and which lists their two sons as B.K. and T.K.

Thus, because the veteran R.K. reported having been married 
to J.C. while he was in the service, the Board believes that 
the January 1953 certification submitted by J.C. in January 
1953 in support of her claim for burial benefits to be the 
most credible and probative evidence of record in determining 
the actual date of the veteran's death.  Because this 
document reveals that the veteran died in March 1951, the 
Board therefore accepts this date as the true date of the 
veteran R.K.'s death.

With respect to the appellant's contention that she is the 
surviving spouse of a veteran named R.K. who died in May 
1991, the Board notes that she has made what appear to be 
markedly inconsistent statements regarding both her marriage 
and her husband's true identity throughout this appeal.  For 
example, the Board notes the October 1992 statement in which 
she reported that she and R.K. had a son, who died in 1990.  
During her May 1999 interview with the field investigator, 
however, the appellant reported never having had any children 
with the veteran.  Similarly, the Board notes that the 
appellant reported in her July 1999 statement that her 
husband's real name was R.K., and that he had only assumed 
the name J.H. in order to protect himself from the Japanese 
who were looking for him after he escaped from their camp.  
However, during her May 1999 interview with the field 
investigator, the appellant indicated that J.H. was actually 
his true name, and that he had only assumed the name R.K. 
later in life.

Having reviewed the appellant's strikingly inconsistent 
statements in the context of the entire record, the Board 
finds that the statement she made during her May 1999 
interview to the effect that her husband was originally named 
J.H. and that he had later assumed the identity of R.K. to be 
her most credible statements in this regard.  This appears 
consistent with the identification cards obtained by the 
investigator, which reveal that her husband was using the 
identity of J.H. in 1977 and 1978 and the identity of R.K. at 
a much later date.

The facts of record unearthed in 1999 are also consistent 
with the RO's January 1989 memorandum, in which the RO 
determined that J.H. had assumed the identity of R.K. in the 
1980's in order to obtain VA disability benefits.  This 
determination had been reached by the RO based not only upon 
the January 1953 certification showing that the veteran had 
died in 1951, but also based upon the fact that J.H. had 
reported both his parents and his wife as being different 
from those specified as the veteran's parents and wife in 
both his service records and the January 1953 certification.

In light of the above-mentioned evidence, the Board further 
finds that the appellant's contrary assertion that her 
husband was in fact the veteran R.K. and that he only assumed 
the identity of J.H. in order to protect himself from 
Japanese after escaping their internment camp to be entirely 
without credibility.  That assertion is contradicted by 
R.K.'s service records, which reveal that he reported in 
August 1945 that he had spent the three years following his 
departure from the POW camp in August 1942 working on his 
father's farm.  These is no indication in those records that 
R.K. used an alias or otherwise attempted to conceal his 
identity or location from the Japanese.  Moreover, and even 
more tellingly, the appellant has offered no explanation 
whatsoever as to why R.K. would have needed to conceal his 
identity from the Japanese into the 1980's, decades after 
their defeat and ejection from the Philippines.  The identity 
card the investigator obtained shows that her husband was 
using the identity of J.H. in 1987.  Based on the foregoing, 
the Board finds to be incredible the appellant's claim that 
her husband was the veteran R.K., that he changed his name to 
J.H. for decades in order to protect himself from the 
Japanese and then reverted to R.K.  The evidence of record 
described above clearly indicates that J.H., an individual 
with no military service, assumed the identity of the 
deceased veteran, R.K., from the 1980's to his death in 1991 
in order to fraudulently attempt to obtain VA benefits.

The Board further notes the circumstances of the alleged 
marriage between J.H. and the appellant.  At the time of the 
1990 marriage, J.H. (using the name "R.K.") was 72 years of 
age and evidently not in robust health (see the August 1995 
report of R.G.B., M.D.); the appellant was 50 years of age.  
J.H. died little more than a year after the marriage due to 
lung cancer.  The Board will not speculate concerning the 
motivations of J.H. and the appellant in entering into their 
1990 marriage, but the appellant wasted little time in 
pursuing her claim for VA death benefits.  It is clear that 
her statements concerning the identity of her late husband 
are tainted with self-interest.

There is also the matter of the appellant's evasiveness and 
contradictory statements in connection with her interview 
with the VA field examiner in May 1999.  Of interest to the 
Board is her statement, when confronted with evidence that 
her husband was an impostor, that she would withdraw her 
claim.  This is hardly the statement of a person who 
sincerely believes that truth is on her side.  The fact that 
the appellant later wrote to the RO indicating that she 
wished to pursue her claim is yet another example of her 
inconsistency.

The Board is of course aware of the appellant's later stated 
contention that she was threatened by the VA employee in May 
1999 [see the appellant's December 2000 motion for 
reconsideration, page 2].  There is no supporting evidence 
for this statement, and the Board discounts it as another in 
a long series of self-serving statements emanating from the 
appellant.  Similarly, with respect to the contention that 
the appellant never told the investigator that she would no 
longer pursue her claim, the Board notes that there is no way 
to verify whether she said that or not.  However, as noted 
above, the appellant's statements as a whole have not been 
consistent and have lacked credibility.  Consequently, the 
Board finds it reasonable to believe the VA investigator 
rather than the appellant.  

In short, for the reasons and bases set forth above, the 
Board believes that the statements that the appellant has 
made to the effect that her husband was in fact the veteran, 
R.K., are without credibility.

The Board recognizes that the appellant did submit an 
additional affidavit in July 1999 from two individuals who 
reported that they had known the veteran R.K. during World 
War II and that he was the same individual who had later been 
married to the appellant.  However, the Board finds these 
statements to be without credibility.  The recent statements 
contradict the January 1953 certification submitted by J.C. 
showing that the veteran died in 1951.  As discussed in 
detail above, J.C. was specifically noted in the veteran's 
service records as having been his wife since 1941.  For this 
reason, the Board believes that the January 1953 
certification submitted by J.C., which also lists J.C., as 
his wife, to be the most credible evidence of record in 
determining the date of the veteran's death.  The Board finds 
the statements made by the two individuals in the July 1999 
affidavit to be without credibility.

The Board is also aware of Dr. R.G.B.'s statements in which 
he indicated that he had treated "R.K." between 1980 and 1989 
for a variety of disabilities.  Evidence in the file, in 
particular the January 1989 RO memorandum, reflects that by 
1986, J.H. had attempted to file a claim for VA benefits 
using R.K.'s identity.  Dr. R.G.B.'s statement is not 
inconsistent with the RO's 1989 conclusion that the 
appellant's husband had assumed R.K.'s identity to obtain VA 
benefits.  It is reasonable to assume that J.H. would have 
identified himself to a physician as "R.K." when receiving 
medical treatment during this period, since he would 
presumably wish to submit such medical evidence to VA in 
support of his fraudulent claim for benefits based on his 
physical disability, using R.K.'s identity.  Dr. R.G.B.'s 
statement thus does not establish that the "R.K." he treated 
during the 1980's was a veteran.  Rather the statement 
indicates merely that he treated someone claiming to be the 
veteran R.K.

The appellant has contended that she is receiving a pension 
from the PVAO based on the military service of her husband, 
R.K..  She has submitted a copy of a check from the PVAO for 
the period ending April 30, 1995.  However, a Philippine 
pension check is insufficient evidence, in light of the 
overwhelming evidence against the appellant's claim, that she 
was in fact the widow of the R.K. who served in the 
Philippine Army during World War II and was a POW from April 
to August 1942.  The Board notes that, pursuant to its March 
1998 remand, the RO carefully investigated the matter of the 
identity of J.H., alias "R.K.", and determined that he was 
not a veteran of World War II service in the Armed Forces of 
the United States.  

As discussed above, a spouse of a veteran seeking VA benefits 
must submit appropriate evidence of marital status to a 
veteran before applying for such benefits.  38 C.F.R. § 
3.205.  A spouse who fails to submit such evidence never 
attains the status of a claimant.  Sandoval, 7 Vet. App. at 
9.  The Board finds that the credible and probative evidence 
of record demonstrates that the appellant was not married to 
the veteran, R.K., but she was in fact married to J.H., an 
individual who did not have qualifying military service and 
who assumed the identity of R.K. later in life to obtain VA 
disability benefits.  Therefore, the Board finds that the 
appellant is not eligible to receive VA benefits based upon 
her claimed status as a veteran's wife.  See 38 C.F.R. § 
3.205; see also Sandoval, 7 Vet. App. at 9.  Thus, the Board 
finds that her claim of entitlement to service connection for 
the cause of the veteran's death must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additional Matter - Stegall Considerations

In its March 1997 motion, the General Counsel determined that 
the Board had failed to ensure that the RO complied with 
directives for further development of the medical evidence 
set forth in the March 1995 remand.  The motion cited Booth 
v. Brown, 8 Vet. App. 109, 111 (1995).  As a result, the 
Board's March 1996 decision was vacated and the Board 
remanded this case in March 1998 in order to ensure 
compliance with those directives pertaining to medical 
evidence.

As discussed above, the Board's remand in March 1998, in 
addition to asking for additional development of the medical 
evidence as instructed by the Court Order, also instructed 
the RO to further develop the matter of the identity of the 
appellant's deceased husband.  [Both aspects of this case had 
been addressed by the Board in its March 1995 remand, but 
neither had been adequately followed up by the RO.]

Subsequent to the Board's March 1998 remand, the RO revisited 
the matter of the identities of the R.K. and J.H. As 
discussed above, that matter had previously been the subject 
of the January 1989 memorandum contained in the claims folder 
and had been addressed by the Board in its 1995 remand.  The 
results of the RO's efforts have been discussed at length 
above: J.H. was again identified as an impostor who assumed 
the identity of R.K. in order to obtain VA benefits.  
Additional information obtained by the RO in 1999 included 
the fact that the appellant, who married J.H. approximately a 
year before his death, evidently continued the charade with 
the same objective, VA monetary benefits, in mind.  In light 
of these very significant developments in this case with 
respect to the appellant's basic eligibility to receive VA 
benefits, evidentiary development pertaining to J.H.'s 
medical records was not completed by the RO.

The Board is of course cognizant that it has been held that 
the Board errs as a matter of law when it fails to ensure 
compliance with remand instructions.  See Stegall v West, 11 
Vet. App. 268, 271 (1998).  However, while the Board is 
cognizant that both the Board and the RO are obligated by law 
to comply with remand instructions, the Board believes that 
undertaking any development of the medical records is no 
longer warranted in this case because the basic issue is now 
the appellant's eligibility to receive VA benefits [i.e. 
whether J.H. had qualifying military service].  The issue is 
no longer the death claim which was before the Court [i.e. 
whether there was a medical relationship between J.H.'s death 
and his purported military service].

As is indicated in the Board's 1995 remand and 1996 decision, 
at the time of the General Counsel's March 1997 motion, the 
predicate issue of the appellant's eligibility to receive VA 
benefits clearly existed but had not been adequately 
addressed by the RO.  Since that time, the matter has been 
fully explored and developed by VA, and, as explained in 
detail above, it has been determined that the man upon whose 
death the appellant's claim was based, J.H., was not in fact 
a veteran.  Under these unusual circumstances, the Board 
believes that any evidentiary development pertaining to the 
impostor J.H.'s medical condition, including any development 
involving J.H.'s medical records under the fraudulent name 
"R.K.", would obviously add nothing to the outcome of this 
case and would constitute a useless expenditure of public 
funds.  Moreover, to remand this case to submit the medical 
records of J.H. alias "R.K." to a VA psychologist or 
oncologist would tie up scarce VA medical resources which 
will be more beneficially applied to constructive activities 
such as medical treatment of sick veterans.  See 38 U.S.C. 
§ 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Accordingly, the Board feels that under the extraordinary 
circumstances of this case, the concerns expressed in Stegall 
do not apply.


ORDER

Because the appellant is not the spouse of a veteran, she is 
not eligible to receive VA death benefits.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

